Citation Nr: 0414591	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-23 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for pulmonary fibrosis claimed to have 
resulted from VA treatment.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1936 to May 1937 
and from November 1943 to December 1945.

This appeal arises from a November 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.

A substantive appeal received in August 2003 indicated that 
the veteran wanted a travel board hearing.  This request was 
later withdrawn in March 2004.

For good cause shown, the veteran's motion for advancement on 
the docket has been granted. See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  Although the above law and 
regulations were enacted and codified prior to this appeal, 
not all of the provisions have been met with regard to this 
issue.  Under the law the veteran must be informed of:  (1) 
the pertinent relevant evidence and information not of record 
needed to support his claim; (2) what specific evidence VA 
will seek to obtain; (3) what specific evidence the claimant 
was obligated to obtain; and (4) that he should submit any 
pertinent evidence in his possession.  On review, the Board 
finds that the May 2002 letter sent to the veteran does not 
address these points, and that the requirements of law were 
not otherwise met.

There is no question that full compliance is a necessary part 
of the claims process, particularly in light of 38 U.S.C.A. 
§§ 5100, 5103; 38 C.F.R. § 3.159 (requiring notice and 
development under the VCAA prior to initial RO review).  
Based on the foregoing, notice must be provided, as outlined 
above, and appropriate development undertaken.  Furthermore, 
addressing whether the veteran has been prejudiced by VA's 
failure to follow the sequence of events outlined in these 
laws is required.  

With regard to development, the most recent VA treatment 
records are dated in June 2002.  At that time, chest x-rays 
revealed slight cardiomegaly, moderate fibrosis, and no 
interval change from earlier films in January 2002.  Since 
the appellant's disorder may have changed during the prior 
two years, treatment records dated from June 2002 to the 
present should be obtained.  Further, the veteran should also 
be afforded a VA examination to determine if Amiodarone 
toxicity resulted in a permanent respiratory disability and, 
if so, whether the toxicity is a result of VA negligence.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
pulmonary fibrosis since 2002.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2001).  
Compliance requires that once a 
substantially completed claim has been 
received, the veteran be notified, in 
writing, of any information, and any 
medical or lay evidence, not previously 
provided to VA, that is necessary to 
substantiate the claim.  A general form 
letter that does not address the 
specifics of the case is not acceptable.  
Further, the RO must indicate which 
portion of that information and evidence, 
if any, is to be provided by the 
claimant, and which portion, if any, VA 
will attempt to obtain on his behalf.  
After the veteran and his representative 
have been given notice as required by 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Quartuccio, they should be given the 
opportunity to respond.  

3.  Upon completion of the development 
prescribed above, the veteran must be 
afforded a pulmonary examination to 
ascertain the nature and etiology of his 
pulmonary fibrosis.  The claims folder 
must be provided to and reviewed by the 
physician.  The physician must offer an 
opinion as to the current nature of the 
veteran's pulmonary fibrosis.  Based on 
examination findings, review of 
historical records, and medical 
principles, the physician must opine 
whether the veteran currently has 
pulmonary fibrosis and, if so, whether it 
is at least as likely as not that the 
disorder was the result of, or was 
aggravated by the appellant's use of 
Amiodarone as prescribed by VA healthcare 
providers.  If so, the physician must 
further opine whether it is at least as 
likely as not that the proximate cause of 
such disability was VA carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault, or an event that was not 
reasonably foreseeable.  A complete 
rationale supporting each opinion offered 
must be set forth in the report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If additional evidence 
or information received triggers a need 
for further development, then such 
development should be undertaken.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




